IN THE SUPREME COURT OF IOWA
                            No. 29 / 04-2028

                            Filed May 11, 2007


STATE PUBLIC DEFENDER,

      Plaintiff,

vs.

IOWA DISTRICT COURT FOR WOODBURY COUNTY,

      Defendant.


      Certiorari to the Iowa District Court for Woodbury County, Brian L.

Michaelson, Associate Juvenile Judge.



      State Public Defender petitioned for a writ of certiorari, challenging

the juvenile court’s authority to grant recovery on the basis of quantum

meruit. WRIT SUSTAINED.



      Thomas G. Becker, State Public Defender, Mark C. Smith, First

Assistant State Public Defender, and Julie A. Miller, Senior Assistant State

Public Defender, Des Moines, for plaintiff.



      Elizabeth A. Rosenbaum, Sioux City, for defendant.
                                      2

LARSON, Justice.

      Attorney Elizabeth Rosenbaum was appointed by the juvenile court to

act as guardian ad litem in a child-in-need-of-assistance proceeding.

Rosenbaum was not under contract with the State Public Defender. Upon

completion of her representation, Rosenbaum submitted her fee claim to the

public defender. The public defender denied that portion of Rosenbaum’s

fee claim in excess of statutory fee limitations because Rosenbaum did not

submit to the juvenile court her application to exceed fee limitations prior to

exceeding the fee limitations, and there was no finding of good cause for the

late filing of her application in the court’s order authorizing her to exceed.

The public defender filed a petition for writ of certiorari after the juvenile

court ordered it to pay Rosenbaum’s entire fee claim on the basis of

quantum meruit. We conclude that quantum meruit cannot serve as the

basis for recovery when the statutory requirements for compensation of

court-appointed attorneys have not been met. Writ sustained.

      I. Facts and Prior Proceedings.

      In October 2003 the juvenile court for Woodbury County appointed

Elizabeth Rosenbaum as guardian ad litem in a child-in-need-of-assistance

proceeding. Rosenbaum was not under contract with the public defender at
the time of the appointment, though she had, in the past, been under such

a contract. The court appointed Rosenbaum to this particular case because

she had represented the child in a prior proceeding and was familiar with

the child’s background and the complicated case history.

      In March 2004 Rosenbaum submitted a fee claim of $2194.81 for her

representation of the child pursuant to Iowa Code section 815.7 (2003).

Because Rosenbaum’s fees exceeded the statutory limit of $1000, an

application and order to exceed fee limitations, both filed March 17, 2004,

were attached to the fee claim. The public defender reduced Rosenbaum’s
                                      3

fee claim to $1117.31 (the $1000 fee limit for appointment as a guardian ad

litem in a child-in-need-of-assistance proceeding plus $117.31 for

reasonable expenses), explaining that Rosenbaum’s application to exceed

was untimely because it was not filed, and approved, prior to actually

exceeding the fee limitations. See Iowa Code § 815.10A(2). Further, the

order authorizing Rosenbaum to exceed did not contain a finding of good

cause for the late filing of the application, as required by Iowa Code section

815.10A(2).

      Rosenbaum filed a motion for review of her fee claim, arguing she was

entitled to her entire fee claim on the basis of quantum meruit. Rosenbaum

asserted that she had previously been permitted to obtain any necessary

orders to exceed statutory fee limitations at the time she submitted her fee

claim, and the public defender had honored such orders. After a hearing on

the matter, the juvenile court concluded that, although Rosenbaum did not

comply with the statutory requirements governing compensation of court-

appointed attorneys, she was entitled to fees in excess of the fee limitations

under a theory of quantum meruit. The juvenile court stated:

      Although there is a statute [Iowa Code section 815.10A(2) and
      Iowa Administrative Code rule 493-12.6(3)] setting forth the
      rule cited by the Public Defender, it has not been enforced until
      recently. To hold a party responsible for a rule that has
      consistently been ignored does not conform to equity
      principles. Moreover, this rule is one of procedure and seems
      to be something of a technicality. Even though Rosenbaum
      has completed a great amount of work in this case, the Public
      Defender claims she should not be paid for 50% of her fee
      claim because she did not file the correct paper at the correct
      time. This Court finds that to deny Rosenbaum her fee does
      not comply with principles of equity.

      The public defender filed a petition for writ of certiorari, which we

granted. The public defender argues that Rosenbaum did not properly raise

the issue of quantum meruit in her motion for review and that quantum
                                       4

meruit cannot be used to supersede the statutory requirements of Iowa Code

section 815.10A(2).

      II. Standard of Review.

      In a certiorari case, we review the district court’s ruling for correction

of errors at law. State Pub. Defender v. Iowa Dist. Ct., 721 N.W.2d 570, 572

(Iowa 2006).

            “A writ of certiorari lies where a lower board, tribunal, or
      court has exceeded its jurisdiction or otherwise acted illegally
      ....    ‘Illegality exists when the court’s findings lack
      substantial evidentiary support, or when the court has not
      properly applied the law.’ ”

Id. (quoting State Pub. Defender v. Iowa Dist. Ct., 633 N.W.2d 280, 282 (Iowa

2001) (citations omitted)). We are bound by the district court’s factual

findings, if well supported. State Pub. Defender v. Iowa Dist. Ct., 644 N.W.2d
354, 356 (Iowa 2002).

      III. Merits.

      The public defender is statutorily authorized to review fee claims for

representation of indigents in Iowa.       Iowa Code § 13B.4(4).      Because

Rosenbaum was not under contract with the public defender, Iowa Code

sections 815.7 and 815.10A govern her compensation. The public defender

is required to establish fee limitations for particular categories of cases, and

the fee limitation for an attorney appointed as guardian ad litem for a minor

in a child-in-need-of-assistance proceeding is $1000. Iowa Code § 13B.4(a);

Iowa Admin. Code r. 493-12.6. An attorney may recover fees in excess of

this fee limitation for good cause. The procedure for recovering fees in

excess of fee limitations is set forth in Iowa Code section 815.10A(2):

      An attorney shall obtain court approval prior to exceeding the
      fee limitations established by the state public defender
      pursuant to section 13B.4. An attorney may exceed the fee
      limitations, if good cause is shown. An attorney may obtain
      court approval after exceeding the fee limitations, if good cause
                                      5
      is shown. The order approving an application to exceed the fee
      limitations shall be effective from the date of filing the
      application unless the court order provides an alternative
      effective date. Failure to file an application to exceed a fee
      limitation after exceeding the fees shall not constitute good
      cause. The application and the court order approving the
      application to exceed fee limitations shall be submitted with
      any claim for compensation.

(Emphasis added.)

      The reasonableness of Rosenbaum’s fee claim is undisputed. Thus,

had she filed a timely application to exceed fee limitations, the court likely

would have found good cause for her to exceed and would have issued an

order to that effect.   As the juvenile court emphasized, this was an

extremely complicated case involving a contested emergency removal and

allegations of severe child abuse by adoptive parents. Rosenbaum’s prior

involvement with the child and her knowledge of the past case history

improved the quality of representation for the minor child. We commend

Rosenbaum for her willingness to act as a court-appointed attorney in these

difficult cases and for providing quality representation for indigents.

However, it is clear that she did not comply with the requirements set forth

in section 815.10A(2). A testament to the difficulty of this particular case,

Rosenbaum exceeded the $1000 fee limitation on November 8, 2003, a full

three months before she completed her representation. Unfortunately, she

did not file her application to exceed until March 17, 2004. Although the

juvenile court approved her application, thus finding good cause for her to

exceed the fee limitation, it did not find good cause for Rosenbaum’s failure

to file a timely application.   Therefore, pursuant to Iowa Code section

815.10A(2), the public defender was clearly entitled to deny that portion of

Rosenbaum’s fee claim in excess of the fee limitation.

      Nonetheless, the juvenile court concluded that, under a theory of

quantum meruit, Rosenbaum was entitled to her entire fee claim. We do not
                                      6

address the public defender’s contention that Rosenbaum failed to properly

raise this issue in her motion for review, as required by Iowa Administrative

Code rules 493-12.9(1)(b) and 493-12.9(2)(d), and assume, for purposes of

this certiorari action, that the issue was properly pled.

      Quantum meruit is a quasi-contractual theory of recovery providing

that, “ ‘[when] one person renders services for another which are known to

and accepted by him, the law implies a promise on his part to pay

therefor.’ ” In re Estate of Walton, 213 Iowa 104, 105-06, 238 N.W. 577, 577

(1931) (quoting Scully v. Scully’s Ex’r, 28 Iowa 548, 550-51 (1870)). The

theory of quantum meruit is premised on the idea that it is unfair to allow a

person to benefit from another’s services when the other expected

compensation. While it is tempting to allow recovery under a theory of

quantum meruit in the instant case, especially considering the hard work

and quality representation Rosenbaum provided to the minor child, we

cannot do so.

      In enacting section 815.10A(2), the legislature set forth clear

requirements with which a court-appointed attorney must comply in order

to receive compensation in excess of statutory fee limitations.           This

legislation serves to protect both the court-appointed attorney and the
taxpayer by ensuring that the attorney will be compensated for all

reasonable services provided, and the taxpayer will not be saddled with

costs that are unnecessary for the representation in each particular case.

Requiring prior approval to exceed the fee limitations provides a level of

control over the indigent-defense fund, which is necessary to ensure that all

those who are entitled to legal representation receive it. Allowing a theory of

quantum meruit to supersede clear statutory requirements would serve to

undermine the legislature’s purpose in enacting section 815.10A(2).
                                     7

      We have considered this issue previously in other contexts and have

concluded that quantum meruit cannot be used to supersede the affirmative

requirements of a statute. See Equal Access Corp. v. Utils. Bd., 510 N.W.2d
147, 151 (Iowa 1993) (quoting Madrid Lumber Co. v. Boone County, 255 Iowa
380, 387, 121 N.W.2d 523, 527 (1963)) (“ ‘[The court is] bound by positive

provisions of a statute . . . and where the contract is void because not in

compliance with express statutory provisions, a court . . . cannot give

validity to the contract [under a theory of quantum meruit].’ ”); Maynes Real

Estate, Inc. v. J.F. McPherron, 353 N.W.2d 425 (Iowa 1984). As we stated in

Maynes,

      [u]nder the plaintiffs’ theory, it would make little difference
      whether the statutory requirement of a writing had been
      complied with or not if they could fall back on the theory of
      quantum meruit. Clearly, the result would defeat the purpose
      of the rule . . . .
            ....
            We hold since plaintiffs cannot recover on an oral
      contract of employment, neither can they recover for the same
      services on a quantum meruit theory.
Maynes Real Estate, Inc., 353 N.W.2d at 427-28. We conclude that the

juvenile court exceeded its authority by ordering the public defender to pay

Rosenbaum fees in excess of statutory fee limitations on the basis of

quantum meruit.

      IV. Conclusion.

      Iowa Code section 815.10A(2) clearly sets forth the requirements with

which a court-appointed attorney must comply in order to recover fees in

excess of statutory fee limitations. Although it appears the public defender

has, in the past, failed to consistently enforce these requirements, a theory

of quantum meruit cannot be asserted in order to circumvent affirmative

statutory requirements. We sympathize with Rosenbaum and understand

her frustration with the public defender’s denial of her fee claim. However,
                                       8

as we have stated in the past, “[i]f this rule works some ‘inequities in

particular cases, it is within the purview of the legislature and not this court

to correct what is now well-settled public policy.’ ” Maynes Real Estate, Inc.,

353 N.W.2d at 428 (quoting Wright v. Smith, 249 A.2d 56, 57 (R.I. 1969)).

The juvenile court exceeded its authority by ordering the public defender to

pay Rosenbaum fees in excess of statutory fee limitations on the basis of

quantum meruit. We sustain the public defender’s writ of certiorari.

      WRIT SUSTAINED.